46 F.3d 1144
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cynthia REAL; Gerry M. Sebring, Plaintiffs-Appellants,v.SAN DIEGO DEPT. OF MENTAL HEALTH et al., Defendants-Appellees.
No. 94-55249.
United States Court of Appeals, Ninth Circuit.
Submitted:  Dec. 19, 1994.*Decided:  Jan. 6, 1995.

Before:  SNEED, D.W. NELSON, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Cynthia Real and Gerry Sebring appeal interlocutorily the district court's denial of their request for appointment of counsel in their action against the San Diego Department of Mental Health and others alleging violation of the Americans with Disabilities Act, 42 U.S.C. Sec. 12101 et seq., apparently in relation to discriminatory treatment they allegedly received by defendants based on their status as homeless and/or mentally handicapped residents of San Diego.


3
The district court's order denying the request for appointment of counsel is not a final appealable order under 28 U.S.C. Sec. 1291, nor is it immediately appealable under the collateral order exception to the final judgment rule.  Kuster v. Block, 773 F.2d 1048 (9th Cir. 1985).


4
Accordingly, this appeal is DISMISSED for lack of jurisdiction.1



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  Accordingly, plaintiffs' request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The appeal was dismissed as to appellant D'Angelo for lack of prosecution